Citation Nr: 0708778	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-03 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for left knee arthritis. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1985 to July 1999 
in addition to seven years of previous active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Offices (ROs) 
in Newark, New Jersey that, in part, denied entitlement to 
service connection for left knee arthritis.  That decision 
also denied entitlement to service connection for elevated 
cholesterol, and granted service connection for chronic low 
back sprain and sperm granuloma, each evaluated as 
noncompensable.

In January 2001, the veteran submitted a notice of 
disagreement with the decisions on the left knee and 
cholesterol claims, and added that he was "requesting 
service connection for my back (spina bi fida)."  In May 
2001, he expressed disagreement with the initial 
noncompensable evaluation for sperm granuloma


At an August 2006 RO hearing before RO personnel, the veteran 
offered testimony as to the claims for service connection for 
left knee disability and high cholesterol, and for 
compensable evaluations for the back and sperm granuloma 
disabilities.

In December 2006, the RO issued a statement of the case as to 
the sperm granuloma, back, and cholesterol claims.  There is 
no evidence that the veteran has submitted a substantive 
appeal, and those issues have not been certified as being on 
appeal.  Thus, appeals as to those issues have not been 
perfected, and they will not be adjudicated by the Board.  
Fenderson v. West, 12 Vet. App. 119, 131 (1999).


FINDING OF FACT

The veteran does not have current arthritis of the left knee 
and there is no competent evidence relating a current left 
knee disability to service.


CONCLUSION OF LAW

The criteria for service connection for left knee arthritis 
have not been met nor can left knee arthritis be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2006, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  

The March 2006 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

With respect to the fourth element, the March 2006 VCAA 
letter contained a notation that the veteran was to let VA 
know if there was any other evidence or information that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The March 2006 letter provided notice regarding all five of 
the Dingess elements.

VCAA notice should be provided to a claimant prior to the 
initial decision on the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Here, the notice was provided 
after the initial decision.  The timing deficiency was cured 
by the RO's readjudication of the claim after the notice was 
provided.  Id.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained all records of treatment reported by the 
veteran; including service medical records, VA Medical Center 
records and private medical records.  

The veteran also underwent VA examinations in November 2001 
and October 2006 for his claimed disability.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The appeal is thus ready to be considered on the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service medical records show that in June 1990, the veteran 
presented with complaints of left knee pain.  He reported 
hitting his left knee while going through a door.  He also 
reported pain when bending over.  The diagnosis was a left 
knee contusion.

In February 1999, the veteran presented for his retirement 
physical.  He reported right knee pain that was constant for 
the past eight months.  There was no known trauma and he had 
never seen treatment for this while in service.  A left knee 
disability was not reported.

In June 1999, the veteran presented with complaints of a 
sharp pain behind his left knee when he tried to kneel and 
sit.  He denied a history of knee problems.  The diagnosis 
was muscle/tendon pain.

In July 2001, the veteran presented with complaints of 
bilateral knee pain at the Orthopedic Clinic of the McGuire 
Air Force Base.  The diagnosis was bilateral mild 
osteoarthritis.  An orthopedic surgeon with the United States 
Air Force prescribed physical therapy for the veteran based 
on his diagnosis of patellofemoral pain 
syndrome/osteoarthritis.

From July 2001 to November 2001, the veteran underwent 
physical therapy for what was described as bilateral 
chondromalacia patella and patellar femoral syndrome.  

In November 2001, the veteran underwent a VA knee 
examination.  He reported a soft tissue injury of both knees 
while in service.  He denied any treatment or diagnosis at 
the time of the injury.  He currently complained of stiffness 
in the morning that had been present for approximately four 
years.  He reported that the pain was increased by stair 
climbing and running while it was diminished by nonsteroidal 
anti-inflammatory drugs.  

An examination revealed no swelling, increased heat or 
erythmea about the joints.  A full painless range of motion 
was noted bilaterally.  The diagnosis was no clinical or 
radiographic pathology found on the examination of the 
bilateral knees.

In October 2006, the veteran again underwent a VA examination 
for his left knee.  The examiner reviewed the claims folder.  
The veteran reported that his left knee pain started in 1994, 
while in service.  There was no obvious trauma or injury to 
the left knee.  Over time, the pain remained essentially 
unchanged.  On average, he had three painful episodes in the 
left knee per year which lasted about two days.  His knee 
pain was aggravated by prolonged standing, bending or weather 
change.  The veteran denied left knee clicking, buckling or 
locking.  The examiner also noted that the veteran tried 
physical therapy with benefit.  The veteran was currently 
employed as a general mechanic for the postal service and had 
no significant difficulty performing his job duties.  

Physical examination revealed no gross deformity, but minimal 
joint effusion.  The diagnosis was an unremarkable left knee 
examination.  There was a history of left knee pain that was 
most likely secondary to a strain/sprain.

The examiner concluded; based on the veteran's history, 
physical examination and imaging studies; his intermittent 
left knee pain was "less likely a result of his military 
service."

Analysis

The initial question is whether the veteran has a current 
left knee disability.

While in July 2001, an orthopedic surgeon at the Orthopedic 
Clinic of the McGuire Air Force Base gave an assessment of 
bilateral mild osteoarthritis of the knees, an X-ray 
examination conducted by VA in November 2001, revealed no 
abnormalities.  Osteoarthritis of the knees was not found 
during subsequent VA treatment and examinations.  The most 
recent VA examination in October 2006 was reportedly 
unremarkable, and no current disability was identified.

A likely history of knee sprain and strain was reported on 
the October 2006 examination.  Assuming arguendo that this 
finding could be construed as showing a current disability, 
there is no competent opinion linking that disability to 
service.  The third element needed for service connection 
would thus not be satisfied.

The Board notes the veteran's contentions that he presently 
has arthritis of the left knee.  The veteran is competent to 
report his complaints of pain, but he is not competent to 
diagnose arthritis, or provide an opinion that it is related 
to service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Because arthritis of the knee was not identified in service, 
or at any time since service, the presumptions referable to 
chronic diseases could not serve to establish service 
connection. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The weight of the medical evidence is that the veteran does 
not have left knee arthritis.

Assuming arguendo, that a current disability could be found, 
there is no competent evidence of a nexus between the claimed 
disability and the veteran's service.  The veteran's VA 
examination in October 2006 concluded that the veteran's 
intermittent left knee pain was less likely a result of his 
military service.  

The preponderance of the evidence is also against a finding 
that current arthritis of the left knee became manifest 
within a year of his discharge from active service.  While in 
July 2001, the veteran was given a diagnosis of bilateral 
mild osteoarthritis of the knees, the veteran was discharged 
from his active duty approximately two years prior to this 
diagnosis in July 1999.  Because it has not been shown that 
osteoarthritis became manifested to a compensable degree 
within the year immediately following discharge, the Board 
cannot entertain a potential grant of service connection on a 
presumptive basis.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for left knee arthritis.  Although the 
veteran is entitled to the benefit of the doubt when the 
evidence supporting a grant of his claim and the evidence 
supporting a denial of his claim are in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER


Entitlement to service connection for left knee arthritis is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


